 1   Stanley A. Zlotoff, State Bar No. 073283
     Attorney at Law
 2   300 S. First St. Suite 215
     San Jose, CA 95113
 3
     Telephone (408) 287-5087
 4   Facsimile (408) 287-7645

 5   Attorney for Debtor

 6

 7

 8                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA
 9

10
     In re:                         ) Chapter 13
11                                  )
      Loretta Birmingham,           ) Case No. 19-50981 SLJ
12                                  )
               Debtor.              ) Date: September 17, 2020
13                                  ) Time: 10:00 a.m.
                                    )
14                                  )
                                    /
15                      STATUS CONFERENCE STATEMENT

16         Caliber Home Loans(“Caliber”) filed an Amended Objection to
17   Confirmation as Docket Number 59.
18
           Caliber is secured by debtor’s real property.
19
           Debtor’s most recently filed amended plan provides for a
20
     refinance of the real property by October 31, 2020.
21
           Debtor’s son, Jeff Whalen, is facilitating the process.                 He
22
     is negotiating with a broker, referred by the undersigned, to
23
     determine how much might be available to disburse to junior
24
     interests from a refinance, after payoff of the amount owed to
25




                                             - 1
     Case: 19-50981   Doc# 72   Filed: 09/03/20 Entered: 09/03/20 17:20:32   Page 1 of 2
 1   Caliber.

 2         It’s entirely likely that the junior interests might need
 3   to agree to lesser amounts than what they are claiming.                 When
 4
     the amounts in play become clearer, debtor will supplement this
 5
     status conference statement.
 6
     Dated:     9/3/2020            /s/Stanley Zlotoff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                             - 2
     Case: 19-50981   Doc# 72   Filed: 09/03/20 Entered: 09/03/20 17:20:32   Page 2 of 2
